                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Criminal Action No. 19-cr-00496-CMA

UNITED STATES OF AMERICA,

       Plaintiff,

v.

DAVID YOUNG,

       Defendant.


                      ORDER DENYING MOTION TO SUPPRESS


       This matter is before the Court on Defendant David Young’s Motion to Suppress

Evidence and Statements Obtained Pursuant to Search Incident to December 2, 2019

Arrest. (Doc. # 37.) The United States (“the Government”) filed a Response (Doc. # 39)

on March 4, 2020. For the following reasons, the Motion is denied.

                                 I.     BACKGROUND

       On October 9, 2019, law enforcement contacted Defendant at a service station in

Denver, Colorado. Officers were responding to a call that reported that an individual

matching Defendant’s description had been acting aggressively towards the service

station clerk. The officers entered the service station and verbally confirmed with the

clerk that Defendant was the person who had been allegedly causing a disturbance.

After Defendant disregarded several of the officers’ advisements not to reach for his

pockets, the officers decided to conduct a pat-down of Defendant’s clothing. The pat-
down revealed that Defendant was carrying a firearm, and Defendant was subsequently

arrested and released on bond.

       Thereafter, a federal grand jury returned an indictment which charged Defendant

with one count of being a felon in possession of a firearm. (Doc. # 1.)

       On December 2, 2019, ATF Special Agents went to Defendant’s residence “to

gather intelligence about [Defendant’s] whereabouts so they could arrest him another

day on the outstanding federal arrest warrant.” (Doc. # 39 at 3.) However, the agents

decided to execute the arrest warrant on that day after Defendant allegedly offered to

sell one of the agents narcotics, and the agents observed Defendant exchange

narcotics with a third party. (Id.) As a result, the grand jury returned a superseding

indictment based on the events that took place on December 2.

                                   II.    DISCUSSION

       Defendant argues that “[t]here was insufficient reasonable suspicion to warrant a

detention and frisk of [Defendant] on October 9, 2019,” and that the evidence law

enforcement obtained on December 2, 2019, was tainted as a result of the initial

unlawful detention. (Doc. # 37 at 9.) The Court disagrees. The evidence indicates that

law enforcement had reasonable suspicion to justify the stopping and frisking of

Defendant on October 9, 2019. As a consequence, Defendant’s December 2, 2019

arrest was not based on unlawfully obtained evidence.

A.     LEGAL STANDARD

       It is undisputed that Defendant’s initial contact with law enforcement on October

9, 2019, constituted an investigatory, or “Terry,” stop and frisk. Investigatory stops are


                                             2
brief seizures that fall short of traditional arrests, and they are lawful if they are justified

by a reasonable suspicion that an individual is engaged in criminal activity. See Terry v.

Ohio, 392 U.S. 1, 28 (1968); United States v. Rodriguez, 739 F.3d 481, 485 (10th Cir.

2013) (“a police officer may briefly detain an individual suspected of criminal activity if

the officer has reasonable suspicion based on articulable facts, together with rational

inferences to be drawn therefrom, that criminal activity is afoot.” (citing United States v.

Harris, 313 F.3d 1228, 1234 (10th Cir. 2002))). “Additionally, Terry permits [an] officer to

conduct a protective frisk of such individual if the officer reasonably believes he might

be armed and dangerous.” Rodriguez, 739 F.3d at 485.

       Pursuant to the reasonable suspicion standard, courts “ask ‘whether the officer’s

action was justified at its inception, and whether it was reasonably related in scope to

the circumstances which justified the interference in the first place.’” Id. (quoting Terry,

392 U.S. at 20). “Reasonable suspicion arises from the combination of an officer’s

understanding of the facts and [her] understanding of the relevant law.” Heien v. North

Carolina, 574 U.S. 54, 61 (2014). “The reasonable suspicion analysis does not consider

each of an officer’s observations in isolation, but rather is based on the totality of the

circumstances, taking into account an officer’s reasonable inferences based on training,

experience, and common sense.” United States v. Garcia, 751 F.3d 1139, 1143 (10th

Cir. 2014) (quotation marks and citation omitted). “The circumstances necessary to

arouse reasonable suspicion fall ‘considerably short of satisfying a preponderance

of the evidence standard.’” Rodriguez, 739 F.3d at 485 (emphasis added) (quoting

United States v. Arvizu, 534 U.S. 266, 274 (2002)). Thus, reasonable suspicion “is not,


                                                3
and is not meant to be, an onerous standard.” United States v. Gurule, 935 F.3d 878,

885 (10th Cir. 2019) (quoting United States v. Pettit, 785 F.3d 1374, 1379 (10th Cir.

2015)), cert. denied, No. 19-7507, 2020 WL 981935 (U.S. Mar. 2, 2020).

B.      ANALYSIS

        In the instant case, law enforcement’s decision to stop Defendant, and

subsequently conduct a pat-down, was supported by a reasonable suspicion that

Defendant was engaged in criminal activity. The following factual circumstances formed

the basis of law enforcement’s decision-making:

•    Officers Krcal and Long responded to a call that reported a disturbance at a service

     station (Doc. # 17-1 at 1);

•    The call notes indicated that “a customer was yelling inside of the store and causing

     a disturbance.” (Id.);

•    Upon their arrival at the service station, the officers observed that Defendant

     matched the description of the individual identified in the call notes (id.);

•    The officers further observed Defendant waving his hands and arms at the service

     station clerk (id.);

•    Defendant approached the door of the service station and opened it as the officers

     approached (Krcal Body Camera Video (“KBCV”) at 00:27/6:59);

•    Officer Krcal told Defendant to “keep your hands where I can see them,” and

     Defendant reached for his pocket for the first time (KBCV at 00:32/6:59);

•    Officer Krcal told Defendant, “don’t put your hands in your pocket,” and she directed

     Defendant inside the service station (id.);

                                                4
•   Defendant reached for his pocket for a second time (id. at 00:36/6:59);

•   Officer Krcal asked the service station clerk, “is this the guy,” and the clerk

    responded, “yes” (id.);

•   Officer Long informed Defendant that he was not under arrest but was only being

    detained while the officers conducted an investigation (id. at 00:50/6:59);

•   Defendant stated that he wanted to show the officers “what’s in my pockets,” and the

    officers told him “no, don’t reach in your pocket” multiple times (id. at 00:54/6:59);

•   Despite the officers’ advisements, Defendant attempted to reach into his pockets for

    the third time (id.);

•   Officer Long conducted a pat-down of Defendant’s clothing and stated, “gun” (id. at

    01:07/6:59).

       In summary, the officers were aware that an individual was causing a disturbance

at a service station and acting aggressively towards the clerk. Officers visually identified

Defendant as an individual who matched the description of the person from the call

notes, and they subsequently confirmed that Defendant was the person allegedly

causing the disturbance by asking the clerk. Despite being told multiple times not to

reach into his pockets, Defendant reached for them three times in less than a minute.

Notably, the officers did not conduct a pat-down until after the third time Defendant

attempted to reach for his pockets.

       Based on the officers’ awareness of Defendant’s allegedly aggressive behavior

and his disregard for instructions not to reach for his pockets, the Court finds that the

officers had a reasonable suspicion that Defendant may have been engaged in criminal


                                              5
conduct (e.g., disturbing the peace) and that he may have been armed and dangerous.

See, e.g., United States v. Hoffman, 762 F. App'x 397, 399 (9th Cir. 2019) (concluding

defendant’s “increasingly combative behavior, furtive movements . . ., and his repeated

attempts to place his hands in his pockets against [officer’s] repeated

instructions justified the decision to initiate a Terry frisk.” (emphasis added));

United States v. Briggs, 720 F.3d 1281, 1288 (10th Cir. 2013) (finding officer’s

testimony that “based on his training and experience . . . people who carry weapons

often carry them at their waistline and that people who carry weapons illegally ‘tend to

touch [the weapon] or grab for it when coming in contact with the police,’” supported

officer’s reasonable suspicion that defendant may be armed and dangerous); United

States v. Dancy, 640 F.3d 455, 461 (1st Cir. 2011) (concluding reasonable suspicion for

stop and frisk existed when defendant matched description of alleged shooter and

defendant reached for his pocket in manner that made experienced officer concerned

that defendant was reaching for a weapon).

                                  III.   CONCLUSION

      Based on the foregoing, the Court ORDERS that Defendant’s Motion to

Suppress (Doc. # 37) is DENIED. It is

      FURTHER ORDERED that the Hearing set for March 11, 2020 is VACATED.

      DATED: March 9, 2020
                                                BY THE COURT:


                                                _____________________________
                                                CHRISTINE M. ARGUELLO
                                                United States District Judge


                                            6
